Citation Nr: 0525382	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-11 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

A hearing was held at the RO in April 2005 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  This type 
of hearing is often called a travel Board hearing.  A 
transcript of that proceeding is of record.  

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The veteran's service medical records (SMRs) corroborate his 
testimony at his April 2005 travel Board hearing that he fell 
down a ladder in June 1968 while aboard a Navy ship.  But 
these records do not mention any injury to his neck (cervical 
spine) or lost consciousness.  See pages 3 and 4 of the 
hearing transcript.  Instead, they only show contusions and 
abrasions to his left thigh, chest, and scapula.  He did not 
complain of any problems with his neck, specifically.  He 
also apparently fell from ladders on two other occasions 
during service, but there again was no mention of injury to 
his neck (cervical spine).  However, one of his other SMRs 
shows he had pain in his neck in April 1969 after being hit 
in the neck.  His military service ended in December 1969.



After his April 2005 travel Board hearing, the veteran 
submitted private clinical records from Kaiser Permanente 
dated from 1996 to 2004.  These additional records have not 
been considered by the RO, and he has not waived his right to 
have the RO initially consider this additional evidence.  See 
38 C.F.R. § 20.1304(c) (2004).  Moreover, these records show 
he related sustaining two civilian work-related injuries in 
1990 and 1996 from strain and stress.  He underwent surgery 
for an anterior cervical diskectomy of C5-6 in October 1996.  
These records do not corroborate his hearing testimony that 
he was informed by his private physicians that he had 
degenerative changes in his cervical spine due to injury 
prior to 1996 (so there is no basis for concluding they might 
be due to an injury in service).  See page 9 of the 
transcript.  

Also, the veteran testified that he did not file a workman's 
compensation claim in connection with his cervical spine 
problems in 1996.  But the records from Kaiser Permanente 
contain letters in 1997 and 1998 suggesting he did, in fact, 
file a workman's compensation claim or a claim for Social 
Security disability benefits, or both.  So this must be 
clarified and, if he did file a claim, the records considered 
in connection with his claim obtained.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  See also, 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); and Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

One of the provisions of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C. § 5103A(d)(1)(a) (West 2002), states the 
duty to assist a claimant includes "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002) and 
38 C.F.R. § 3.159(c)(4) (2004).  



There are indications the veteran complained about his neck 
while in the military, albeit not as a result of the specific 
incident (a fall from a ladder) now alleged.  There also, 
however, are indications of at least two intercurrent neck 
injuries since service, in 1990 and 1996, at his civilian 
job.  So since there is medical evidence confirming he 
currently has a cervical spine disability, a VA medical nexus 
opinion must be obtained to determine whether the current 
disability of the cervical spine is in any way related to 
trauma during service, or the trauma since service, or both.

Accordingly, this case is remanded to the RO for the 
following development and consideration:  

1.  Ask the veteran to clarify whether the Social 
Security benefits he is receiving are based on 
disability rather than merely his retirement.  

If the veteran reports receiving Social Security 
disability benefits, contact the Social Security 
Administration (SSA) and obtain a copy of the 
decision concerning his claim for disability 
benefits with that agency, including any medical 
records used to make the decision, copies of any 
hearing transcripts, etc.  If the RO learns that 
the records sought do not exist or that further 
efforts to obtain them would be futile, this must 
be specifically indicated in the record.  

2.  Also ask the veteran to provide as much 
identifying information as possible concerning 
any workman's compensation claims he has filed 
since his discharge from the military in December 
1969, including any claim he filed for a civilian 
job-related injury in approximately 1996.  If 
possible, he should provide the claim number or 
other identifying information concerning the 
claim, as well as all clinical sources involved 
in treatment or evaluation relevant to his 
injury.  Obtain a copy of any workman's 
compensation decision and all associated records. 

3.  Schedule the veteran for an appropriate VA 
examination to obtain a medical opinion 
indicating whether it is at least as likely 
as not (i.e., 50 percent or greater probability) 
that any current cervical spine pathology is 
related to his service in the military or, 
instead, is more likely than not the result of 
his two intercurrent civilian work-related 
injuries since service in 1990 and 1996.  (Note:  
His service medical records show he complained of 
neck pain in April 1969, after being hit in his 
neck, but he is actually alleging his current 
cervical spine pathology stems from a fall down a 
ladder while in service, in June 1968; and there 
is no indication in his service medical records 
that he actually had complaints referable to his 
neck or cervical spine following that incident.  
So the neck complaints he had in April 1969 is 
the only occasion that has been objectively 
confirmed).  Also indicate whether it is at least 
as likely as not he had arthritis in his 
cervical spine within one year of his discharge 
from service in December 1969.  

In making these determinations, the VA examiner 
should review and consider the private clinical 
records from Kaiser Permanente.  Discuss the 
rationale of the opinion, whether favorable or 
unfavorable.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history. 

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  
If an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.  

4.  Then readjudicate the claim based on the additional 
evidence obtained.  If benefits are not granted to the 
veteran's satisfaction, send him and his representative 
a Supplemental Statement of the Case (SSOC) and give 
them time to respond to it.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

